STONE, Judge,
concurring specially.
In my judgment, the time to have resolved this was on Appellant’s direct appeal four years ago, and not by collateral attack under rule 3.800(a). Could I do so, I would affirm. However, as this court has previously determined that this type of error can be addressed by post-conviction relief, I must concur. Lindsay v. State, 569 So.2d 892 (Fla. 4th DCA 1990); Braddy v. State, 520 So.2d 660 (Fla. 4th DCA), rev. denied, 528 So.2d 1183 (Fla.1988).
I note that the state does not dispute that the sentence imposed is a departure from the guidelines.